Order entered December 16, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01024-CR

                           SIMON SAMUEL LOPEZ, JR., Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-80596-10

                                           ORDER
       Before the Court is appellant’s December 13, 2016 motion to withdraw as attorney and

motion to extend time to file his brief.

       We GRANT appellant’s motion to withdraw as appointed counsel on appeal. We

DIRECT the Clerk of the Court to remove Tim Avery as appointed counsel for the appeal.

       We ORDER the trial court to appoint new counsel to represent appellant on appeal. We

ORDER the trial court to transmit a supplemental clerk’s record containing the order appointing

new counsel to this Court within FIFTEEN DAYS of the date of this order.

       We GRANT appellant’s motion to extend time to file his brief. Appellant’s brief shall be

filed at a date to be determined after the trial court appoints new counsel and the appeal is

reinstated.
       We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive the order appointing new counsel.




                                                   /s/    LANA MYERS
                                                          JUSTICE